DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “in a cross-sectional view each of the bead cores” in lines 5-6 should be written as –in a cross-sectional view of each of the bead cores— for grammatical clarity.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “A pneumatic tire according comprising” in line 1 should be written as –A pneumatic tire comprising— for grammatical clarity.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “wherein both end portions of the carcass layer are turned back outward in the tire lateral direction wrapping around corresponding bead cores and fixed” in lines 4-5 should be written as --wherein both end portions of the carcass layer are turned back outward in the tire lateral direction and are wrapped around corresponding bead cores and fixed— for grammatical clarity.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “both end portions of the carcass layer are turned back outward in the tire lateral direction wrapping around corresponding bead cores and fixed” in lines 3-4 should be written as --both end portions of the carcass layer are turned back outward in the tire lateral direction and are wrapped around corresponding bead cores and fixed— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “the shape” in line 4 lacks sufficient antecedent basis. 

Regarding claim 1, the phrase “the vertex of the hexagon on the innermost side in the tire lateral direction” in lines 17-18 lacks sufficient antecedent basis. 
Regarding claim 1, the phrase “the vertex of the hexagon on the outermost side in the tire lateral direction” in lines 19-20 lacks sufficient antecedent basis. 
Claims 14-20 are indefinite by dependence on claim 1. 

Regarding claim 2, the phrase “winding one or more of the bead wires in a close-packed manner in a cross-sectional view of each of the bead cores” in lines 5-6 is unclear. It is unclear because the claim previously requires that each bead core is formed by winding a bead wire multiple times in an annular shape. In other words, each bead core is formed by winding one singular bead wire. Thus, it is unclear how the bead cores are then subsequently to be formed by each having a wire array structure “formed by winding one or more of the bead wires” when there is only one bead wire disclosed in each bead core. For the purposes of examination, the examiner assumes that each bead core is formed by winding one or more bead wires multiple times in an annular shape. 
Claims 3-13 are indefinite by dependence on claim 2. 


Regarding claim 5, the phrase “the bead core” in line 5 is unclear. Claim 2 previously requires a pair of bead cores, thereby requiring a plurality of bead cores. Thus, it is unclear which singular bead core is being referred to. For the purposes of examination, the examiner assumes each bead core. 
Regarding claim 5, the phrase “the layers” in line 3 lacks sufficient antecedent basis.

Regarding claim 6, the phrase “the bead core” in line 2 is unclear. Claim 2 previously requires a pair of bead cores, thereby requiring a plurality of bead cores. Thus, it is unclear which singular bead core is being referred to. For the purposes of examination, the examiner assumes each bead core. 
Regarding claim 6, the phrase “a hexagon” in line 2 is unclear because a hexagon was previously disclosed in claim 2. For the purposes of examination, the examiner assumes –the hexagon--. 
Regarding claim 6, the phrase “winding the one or more bead wires in a close-packed manner” in line 3 is unclear. It is unclear because claim 2 previously requires that each bead core is formed by winding a bead wire multiple times in an annular shape. In other words, each bead core is formed by winding one singular bead wire. Thus, it is unclear how the bead cores are then subsequently to be formed by each having a wire array structure “formed by winding one or more of the bead wires” when there is only one bead wire disclosed in each bead core. For the purposes of examination, the examiner assumes that each bead core is formed by winding one or more bead wires multiple times in an annular shape. 

Regarding claim 8, the phrase “the side S23” in line 2 lacks sufficient antecedent basis.



Regarding claim 12, the phrase “the bead wire” in line 3 is unclear. Claim 2 previously requires a pair of bead cores each with a bead wire, as well as one more bead wires, thereby implying a plurality of bead wires. Thus, it is unclear which singular bead wire is being referred to. For the purposes of examination, the examiner assumes each bead wire.
Regarding claim 12, the phrase “the bead core” in line 4 is unclear. Claim 2 previously requires a pair of bead cores, thereby requiring a plurality of bead cores. Thus, it is unclear which singular bead core is being referred to. For the purposes of examination, the examiner assumes each bead core.

Regarding claim 14, the phrase “the bead wire” in line 1 is unclear. Claim 1 previously requires a pair of bead cores each with a bead wire, as well as one more bead wires, thereby implying a plurality of bead wires. Thus, it is unclear which singular bead wire is being referred to. For the purposes of examination, the examiner assumes each bead wire.
Regarding claim 14, the phrase “the bead core” in line 4 is unclear. Claim 1 previously requires a pair of bead cores, thereby requiring a plurality of bead cores. Thus, it is unclear which singular bead core is being referred to. For the purposes of examination, the examiner assumes each bead core.

Regarding claim 15, the phrase “the bead core” in line 1 is unclear. Claim 1 previously requires a pair of bead cores, thereby requiring a plurality of bead cores. Thus, it is unclear which singular bead core is being referred to. For the purposes of examination, the examiner assumes each bead core.
Regarding claim 15, the phrase “winding the one or more of the bead wires in a close-packed manner” in lines 2-3 is unclear. It is unclear because claim 1 previously requires that each bead core is 

Regarding claim 16, the phrase “the array number N12” in line 1 lacks sufficient antecedent basis.

Regarding claim 17, the phrase “the array number N23” in line 1 lacks sufficient antecedent basis.
Regarding claim 17, the phrase “the side S23” in line 2 lacks sufficient antecedent basis.

Regarding claim 18, the phrase “the array number N23” in line 1 lacks sufficient antecedent basis.
Regarding claim 18, the phrase “the side S23” in line 2 lacks sufficient antecedent basis.
Regarding claim 18, the phrase “the array number N61” in line 3 lacks sufficient antecedent basis.
Regarding claim 18, the phrase “the side S61” in lines 3-4 lacks sufficient antecedent basis.

Regarding claim 19, the phrase “the array number N12” in line 1 lacks sufficient antecedent basis.

Regarding claim 20, the phrase “the bead wire” in line 8 is unclear. Claim 1 previously requires a pair of bead cores each with a bead wire, as well as one more bead wires, thereby implying a plurality of bead wires. Thus, it is unclear which singular bead wire is being referred to. For the purposes of examination, the examiner assumes each bead wire.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 merely reiterates the exact language of a claim limitation already disclosed in independent claim 2, from which claim 6 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 merely reiterates the exact language of a claim limitation already disclosed in independent claim 1, from which claim 15 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-3, 6-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita (JP 2014-172412, see machine translation).

Regarding claims 2 and 6, Kurita discloses a pneumatic tire comprising: a pair of bead cores (Fig. 1: 1) each formed by winding a bead wire multiple times in an annular shape ([0002]), the bead cores each having a wire array structure in the shape of a hexagon formed by winding one or more of the bead wires in a close-packed manner in a cross-sectional view each of the bead cores in its radial direction (Figs. 1, 2b, 2d: 1) ([0010], [0015]-[0017]), the hexagon being a projecting hexagon with an obtuse internal angle at every vertex (Figs. 2b, 2d: see how the angles formed at each of the six corner vertices of the hexagons have angles that are larger than a perpendicular 90 degree angle thereby providing all of the vertices with obtuse angles), a vertex of the hexagon on a radially innermost side of each of the bead cores being defined as a first vertex P1 (See annotated Figs. 2b, 2d below), a side of the hexagon extending outward in a tire lateral direction and including the first vertex P1 being defined as a first side S12 (See annotated Figs. 2b, 2d below), an axis parallel to the first side S12 of the hexagon being defined as an X-axis (See annotated Figs. 2b, 2d below), and an axis perpendicular to the X-axis being defined as a Y-axis (See annotated Figs. 2b, 2d below).


    PNG
    media_image3.png
    318
    665
    media_image3.png
    Greyscale



Regarding claim 3, Kurita further discloses a layer number M of wire cross sections in a Y-axis direction, and a maximum value N_max of an array number N of wire cross sections in an X-axis direction, that may have a relationship satisfying M/N_max = 0.875 (See annotated Fig. 2b above where M is 7 and 

Regarding claim 7, Kurita further discloses that the array number N12 of the wire cross sections in the first side S12 of the hexagon may be 6 (See annotated Fig. 2b above) or 7 (See annotated Fig. 2d above), both of which fall within the claimed range of 5 ≤ N12. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03.

Regarding claim 8, Kurita further discloses that the array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction, adjacent to the first side S12 of the hexagon, may be 3 (See annotated Figs. 2b, 2d above), which falls with the claimed range of 2 ≤ N23. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03.

Regarding claim 10, Kurita further discloses that the array number N12 of the wire cross sections in the first side S12 of the hexagon may be 6 (See annotated Fig. 2b above) or 7 (See annotated Fig. 2d above), and a maximum value N_max of the array number N of the wire cross sections in an X-axis direction may be 8 (See annotated Fig. 2b above) or 9 (See annotated Fig. 2d above), thereby N_max - N12 may be 2, which satisfies the relationship 1 ≤ N_max - N12. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03.


    PNG
    media_image7.png
    235
    478
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    232
    513
    media_image8.png
    Greyscale
Regarding claim 11, Kurita further discloses a difference in array numbers N of the wire cross sections in any layers adjacent to each other in a Y-axis direction is -1 or 1 (See annotated Figs. 2b, 2d below wherein each layer in the Y-axis direction has 1 more or 1 less wire cross-section than an adjacent one).



Regarding claim 12, Kurita further discloses a centroid of the hexagon is positioned inward in a Y-axis direction of a layer of the bead wire positioned in a center in a Y-axis direction of the bead core (See annotated Figs. 2b, 2d below). The examiner further notes that the claim limitation wherein the centroid is positioned in a center in a Y-axis direction of the bead core is very broad and does not expressly require any further structure to the bead core, it merely requires that the centroid is position in a center of the bead core somewhere along a Y-axis direction which may be anywhere in the bead core since the whole bead core has a length along the Y-axis direction. 

    PNG
    media_image7.png
    235
    478
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    232
    513
    media_image8.png
    Greyscale


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurita (JP 2014-172412, see machine translation) as applied to claim 2 above.

Regarding claim 4, Kurita further illustrates that all internal angles of the hexagon are approximately 120 degrees (See annotated Figs. 2b, 2d below – moreover, a hexagon is known to have 720 degrees (i.e. 180 degrees * (number of sides – 2)), which when divided by 6 for each angled corner in a substantially regular hexagon results in approximately 120 degrees), which falls within the claimed range of from 105 degrees to 135 degrees. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. Alternatively, while Kurita does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the interior angles would be reasonably in the range of approximately 120 degrees .  

    PNG
    media_image9.png
    342
    452
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    365
    446
    media_image10.png
    Greyscale



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (JP 2014-172412, see machine translation) as applied to claim 2 above, and optionally further in view of any one of Nakamura (US 2002/0000276) and/or Takasuka (JP 2010-000827, see machine translation).

Regarding claim 5, Kurita further discloses that the bead wire is spirally wound to form the wire cross sections ([0002]), and a plurality of the layers of the wire cross sections is layered in the Y-axis direction on the first side S12 of the hexagon, serving as an innermost layer, to form the bead core (See annotated Figs. 2b, 2d above).
While Kurita does not expressly recite that the bead wire is spirally wound in the X-axis direction to form a layer of the wire cross sections, the limitation is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a 
Optionally, it is generally known in the tire bead art to form a bead core by spirally winding a bead wire in an X-axis direction (i.e. an axis parallel to the first side S12 of the hexagon) to form a layer of the wire cross sections. For instance, Nakamura teaches a bead core that is formed by helically (i.e. spirally) winding a bead wire in the widthwise direction of the bead core (i.e. in the X-axis direction) and then helically winding on an outer periphery thereof to form layers in the Y-axis direction (Figs. 7a, 7c) ([0060]). It is favorable that the wire is helically wound and laminated (i.e. layered) in such a manner that a side of the polygon forms the base of the bead core when it is embedded in the bead portion for increasing air tightness between the bead base and the bead seat of the rim as well as improving the resistance to rim slippage and realizing the strong connection between the bead portion and the rim ([0061]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kurita in order to provide that the bead wire is spirally wound in the X-axis direction to form a layer of the wire cross sections so as to increase air tightness between the bead base and the bead seat of the rim, improve the resistance to rim slippage, and realize a strong connection between the bead portion and the rim, as taught by Nakamura.   
.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (JP 2014-172412, see machine translation) as applied to claim 2 above, and further in view of Grosch et al. (US 4,216,814).

Regarding claim 9, Kurita does not expressly recite that the array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction, adjacent to the first side S12 of the hexagon, and the array number N61 of the wire cross sections in the side S61 inward in the tire lateral direction, adjacent thereto, have a relationship 1 ≤ N61 - N23. Kurita teaches some examples wherein N61 - N23 may be 3 -3 = 0 (See annotated Figs. 2b, 2d above), however, Kurita also does not teach away from modifying such layers, and instead teaches various examples that may be obtained by the invention (Figs. 2a-2f). 
Grosch teaches a pneumatic tire substantially similar to Kurita, wherein the tire comprises: a pair of bead cores each formed by winding a bead wire multiple times in an annular shape (Figs. 1-4), the bead cores each having a wire array structure in the shape of a hexagon formed by winding one or more of the bead wires in a close-packed manner in a cross-sectional view each of the bead cores in its radial direction 
Grosch further teaches that the bead core comprises the bead wires arranged such that an array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction (See annotated Figs. 3, 4 below), adjacent to the first side S12 of the hexagon, and the array number N61 of the wire cross sections in the side S61 inward in the tire lateral direction (See annotated Figs. 3, 4 below), adjacent thereto, may satisfy N61 - N23 = 2 (See annotated Fig. 4 below) or N61 - N23 may be in the range of 5 to 2 (N23 may be from 4 to 7 and N61 may be from 2 to 4) (See annotated Fig. 3 below), both of which fall within the claimed range of 1 ≤ N61 - N23. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the aforementioned relationship. 
Grosch further teaches that if additional wires (Fig. 3: 116, 118) are included in the layers (Fig. 3: 102c, 102e), then the bead core assumes a hexagonal cross-sectional configuration, and by removing said wires the bead core assumes an octagonal cross-sectional configuration (Col. 5 lines 50-55). Consequently, 
    PNG
    media_image15.png
    385
    468
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    371
    439
    media_image16.png
    Greyscale
absorption capacity for different applications of the tire. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kurita in order to provide that the array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction, adjacent to the first side S12 of the hexagon, and the array number N61 of the wire cross sections in the side S61 inward in the tire lateral direction, adjacent . 

Claims 1, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (JP 2014-172412, see machine translation) and optionally Grosch et al. (US 4,216,814).

Regarding claims 1 and 15, Kurita discloses a pneumatic tire comprising: a pair of bead cores (Fig. 1: 1) each formed by winding a bead wire multiple times in an annular shape ([0002]), the bead cores each having a wire array structure in the shape of a hexagon formed by winding one or more of the bead wires in a close-packed manner in a cross-sectional view each of the bead cores in its radial direction (Figs. 1, 2b, 2d: 1) ([0010], [0015]-[0017]), the hexagon being a projecting hexagon with an obtuse internal angle at every vertex (Figs. 2b, 2d: see how the angles formed at each of the six corner vertices of the hexagons have angles that are larger than a perpendicular 90 degree angle thereby providing all of the vertices with obtuse angles), a vertex of the hexagon on a radially innermost side of each of the bead cores being defined as a first vertex P1 (See annotated Figs. 2b, 2d below), a side of the hexagon extending outward in a tire lateral direction and including the first vertex P1 being defined as a first side S12 (See annotated Figs. 2b, 2d below), an axis parallel to the first side S12 of the hexagon being defined as an X-axis (See annotated Figs. 2b, 2d below), and an axis perpendicular to the X-axis being defined as a Y-axis (See annotated Figs. 2b, 2d below).
Kurita further discloses a layer number M of wire cross sections in a Y-axis direction, and a maximum value N_max of an array number N of wire cross sections in an X-axis direction, that may have a relationship satisfying M/N_max = 0.875 (See annotated Fig. 2b below where M is 7 and N_max is 8) or M/N_max = 0.78 (See annotated Fig. 2b below where M is 7 and N_max is 9), both of which satisfy a relationship 0.75 ≤ M/N_max ≤ 1.30. Case law holds that in the case where the claimed ranges "overlap 

    PNG
    media_image3.png
    318
    665
    media_image3.png
    Greyscale


Kurita further illustrates a distance A in the tire lateral direction from the vertex of the hexagon on the innermost side in the tire lateral direction to a centroid of the hexagon, and a distance B in the tire lateral direction from the vertex of the hexagon on an outermost side in the tire lateral direction to the centroid of the hexagon, having a relationship satisfying 1.05 ≤ B/A (See annotated Figs. 2b, 2d below illustrating the bead cores with a 15 degree angle of inclination from the rim as disclosed in the reference in [0010] and [0014] so as to illustrate that B will necessarily be larger than A due to the angle of tilt on the rim of the bead core). While Kurita does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio of B/A would be reasonably in the range of approximately greater than or equal to 1.05. Therefore, this value falls within the claimed range. 

    PNG
    media_image19.png
    346
    366
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    336
    378
    media_image20.png
    Greyscale


Furthermore, the examiner notes that Applicant’s specification also discloses that the tire is mounted on the rim such that the inclination angle is set to be 15 degrees (Page 13 lines 6-7). Kurita also discloses that the tire is mounted on a rim having an inclination angle of 15 degrees ([0010], [0014]). Applicant also discloses that the N_max of the bead core may be 8 (Fig. 3), which Kurita also discloses (See annotated Fig. 2b above). Accordingly, the width of the bead cores and the inclination may be the same, and one of ordinary skill in the art would readily recognize that the centroid of the hexagonal bead core in both instances may not be in the exact same position, but will be near the same location due to the substantially similar shape of the bead cores. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Kurita discloses a bead core wherein a distance B will be larger than a distance A (wherein if they were the same, or if A were larger, then the ratio B/A would be less than or equal to 1) and thereby is capable of being greater than or equal to 1.05. 
Optionally, Grosch teaches a pneumatic tire substantially similar to Kurita, wherein the tire comprises: a pair of bead cores each formed by winding a bead wire multiple times in an annular shape (Figs. 1-4), the bead cores each having a wire array structure in the shape of a hexagon formed by winding one or more of the bead wires in a close-packed manner in a cross-sectional view each of the bead cores 
Grosch further teaches that if additional wires (Fig. 3: 116, 118) are included in the layers (Fig. 3: 102c, 102e), then the bead core assumes a hexagonal cross-sectional configuration, and by removing said wires the bead core assumes an octagonal cross-sectional configuration (Col. 5 lines 50-55). Consequently, one can start with a basic bead core design having an octagonal cross-sectional configuration with a circumference of segments (Fig. 3: 120a-120h), and from this basic configuration, bead cores of various cross-sectional configurations can be obtained (Col. 5 lines 55-60). Such flexibility is required since bead cores of different power absorption capacities are required for different applications (Col. 5 lines 60-62). Beginning with the basic bead core, the absorption capacity can be increased by increasing the number of wires along the side of the bead core coming into direct contact with the apex strip (Col. 5 lines 62-65). One would increase the number of wires in the layers 102d through 102h (Fig. 3) by one wire along the axially inward face 120h (Col. 5 lines 65-68; Col. 6 line 1). In this way, it is possible to enlarge the cross-sectional area of the bead core which results in increased energy absorption without changing the cross-sectional configuration (Col. 6 lines 1-4). In other words, Grosch teaches that the hexagonal shape could 
    PNG
    media_image15.png
    385
    468
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    371
    439
    media_image16.png
    Greyscale
power absorption capacity, as taught by Grosch. 


Regarding claim 16, Kurita further discloses that the array number N12 of the wire cross sections in the first side S12 of the hexagon may be 6 (See annotated Fig. 2b above) or 7 (See annotated Fig. 2d above), both of which fall within the claimed range of 5 ≤ N12. Case law holds that in the case where the 

Regarding claim 17, Kurita further discloses that the array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction, adjacent to the first side S12 of the hexagon, may be 3 (See annotated Figs. 2b, 2d above), which falls with the claimed range of 2 ≤ N23. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value of N23.

Regarding claim 19, Kurita further discloses that the array number N12 of the wire cross sections in the first side S12 of the hexagon may be 6 (See annotated Fig. 2b above) or 7 (See annotated Fig. 2d above), and a maximum value N_max of the array number N of the wire cross sections in an X-axis direction may be 8 (See annotated Fig. 2b above) or 9 (See annotated Fig. 2d above), thereby N_max - N12 may be 2, which satisfies the relationship 1 ≤ N_max - N12. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the value of N_max - N12.

Regarding claim 20, Kurita further discloses that a carcass layer (Fig. 1: 2) extending between the pair of bead cores (Fig. 1: 1) ([0014]), wherein: both end portions of the carcass layer (Fig. 1: 2b) are turned back outward in the tire lateral direction wrapping around corresponding bead cores (Fig. 1: 1) and fixed ([0014]); a difference in array numbers N of the wire cross sections in any layers adjacent to each other in 
The examiner further notes that the claim limitation wherein the centroid is positioned in a center in a Y-axis direction of the bead core is very broad and does not expressly require any further structure to the bead core, it merely requires that the centroid is position in a center of the bead core somewhere along a Y-axis direction which may be anywhere in the bead core since the whole bead core has a length along the Y-axis direction.

    PNG
    media_image7.png
    235
    478
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    232
    513
    media_image8.png
    Greyscale



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (JP 2014-172412, see machine translation) and optionally Grosch et al. (US 4,216,814) as applied to claim 1 above, and optionally further in view of any one of Nakamura (US 2002/0000276) and/or Takasuka (JP 2010-000827, see machine translation). 

Regarding claim 14, Kurita further discloses that the bead wire is spirally wound to form the wire cross sections ([0002]), and a plurality of the layers of the wire cross sections is layered in the Y-axis 
While Kurita does not expressly recite that the bead wire is spirally wound in the X-axis direction to form a layer of the wire cross sections, the limitation is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, the claim limitation does not require a process step, but rather the structure that is implied by the step (i.e. a bead wire spirally wound to form layers of the wire cross sections). Moreover, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. The structure that is implied by the step is clearly present in Kurita as discussed above because Kurita discloses one or more bead wires that are wound to form an annular shape in layers along the X-axis direction and Y-axis direction. One of ordinary skill in the art at the time of the claimed invention would have found it obvious that Kurita discloses, or is at least capable of, providing the bead wire to be spirally wound in the X-axis direction to form a layer of the wire cross sections.
Optionally, it is generally known in the tire bead art to form a bead core by spirally winding a bead wire in an X-axis direction (i.e. an axis parallel to the first side S12 of the hexagon) to form a layer of the wire cross sections. For instance, Nakamura teaches a bead core that is formed by helically (i.e. spirally) winding a bead wire in the widthwise direction of the bead core (i.e. in the X-axis direction) and then helically winding on an outer periphery thereof to form layers in the Y-axis direction (Figs. 7a, 7c) ([0060]). It is favorable that the wire is helically wound and laminated (i.e. layered) in such a manner that a side of the polygon forms the base of the bead core when it is embedded in the bead portion for increasing air tightness between the bead base and the bead seat of the rim as well as improving the resistance to rim 
Additionally or alternatively to Nakamura, Takasuka teaches a polygonal bead core wherein a bead wire is spirally wound in the X-axis direction to form a layer of the wire cross sections (Figs. 8-9) ([0005], [0015]-[0016], [0039]-[0040]). In this manner, the uniformity and the strength of the bead core are improved ([0003]-[0007]). In particular, uniformity of the size in the radial direction of the bead core along the circumferential direction is enhanced, and uniformity of the pneumatic tire can be reliably improved ([0007]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kurita in order to provide that the bead wire is spirally wound in the X-axis direction to form a layer of the wire cross sections so as to improve the strength and uniformity of the bead core, and thereby reliably improve the uniformity of the tire, as taught by Takasuka.   

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita (JP 2014-172412, see machine translation) and optionally Grosch et al. (US 4,216,814) as applied to claim 1 above, and further in view of Grosch et al. (US 4,216,814).

Regarding claim 18, Kurita does not expressly recite that the array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction, adjacent to the first side S12 of the hexagon, and the array number N61 of the wire cross sections in the side S61 inward in the tire lateral direction, adjacent thereto, have a relationship 1 ≤ N61 - N23. Kurita teaches some examples wherein N61 - N23 
Grosch further teaches that the bead core comprises the bead wires arranged such that an array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction (See annotated Figs. 3, 4 below), adjacent to the first side S12 of the hexagon, and the array number N61 of the wire cross sections in the side S61 inward in the tire lateral direction (See annotated Figs. 3, 4 below), adjacent thereto, may satisfy N61 - N23 = 2 (See annotated Fig. 4 below) or N61 - N23 may be in the range of 5 to 2 (N23 may be from 4 to 7 and N61 may be from 2 to 4) (See annotated Fig. 3 below), both of which fall within the claimed range of 1 ≤ N61 - N23. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the aforementioned relationship. Grosch also teaches that if additional wires (Fig. 3: 116, 118) are included in the layers (Fig. 3: 102c, 102e), then the bead core assumes a hexagonal cross-sectional configuration, and by removing said wires the bead core assumes an octagonal cross-sectional configuration (Col. 5 lines 50-55). Consequently, one can start with a basic bead core design having an octagonal cross-sectional configuration with a circumference of segments (Fig. 3: 120a-120h), and from this basic configuration, bead cores of various cross-sectional configurations can be obtained (Col. 5 lines 55-60). Such flexibility is required since bead cores of different power absorption capacities are required for different applications (Col. 5 lines 60-62). Beginning with the basic bead core, the absorption capacity can be increased by increasing the number of wires along the side of the bead core coming into direct contact with the apex strip (Col. 5 lines 62-65). One would increase the number of wires in the layers 102d through 102h (Fig. 3) by one wire along the axially inward face 120h (Col. 5 lines 65-68; Col. 6 line 1). In this way, it is possible to enlarge the cross-sectional area of the bead core which results in increased energy absorption without 
    PNG
    media_image15.png
    385
    468
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    371
    439
    media_image16.png
    Greyscale
appropriate power absorption capacity for different applications of the tire. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kurita in order to provide that the array number N23 of the wire cross sections in the side S23 outward in the tire lateral direction, adjacent to the first side S12 of the hexagon, and the array number N61 of the wire cross sections in the side S61 inward in the tire lateral direction, adjacent thereto, have a relationship 1 ≤ N61 - N23 so as to provide the appropriate power absorption capacity for different applications of the tire, as taught by Grosch. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749